REVISED SCHEDULE A To the Investment Management Agreement, dated April 27, 2001, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Trust (now Allianz Variable Insurance Products Trust) . Fees payable to the Manager pursuant to Section 4 of the Investment Management Agreement shall be calculated at the following annual rates based on average daily net assets: Fund Rate AZL BlackRock Capital Appreciation Fund 0.80% AZL BlackRock Global Allocation Fund 0.75% AZL Columbia Mid Cap Value Fund 0.75% AZL Columbia Small Cap Value Fund 0.90% AZL Davis New York Venture Fund 0.75% AZL Dreyfus Research Growth Fund AZL Enhanced Bond Index Fund 0.35% AZL Federated Clover Small Value Fund 0.75% AZL Franklin Templeton Founding Strategy Plus Fund 0.70% AZL Gateway Fund 0.80% AZL International Index Fund 0.35% AZL Invesco Equity and Income Fund 0.75% AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund 0.90% Fund Rate AZL JPMorgan International Opportunities Fund 0.95% AZL JPMorgan U.S. Equity Fund 0.80% AZL MFS Investors Trust Fund 0.75% AZL MFS Value Fund AZL Mid Cap Index Fund 0.25% AZL Money Market Fund 0.35% AZL Morgan Stanley Global Real Estate Fund 0.90% AZL Morgan Stanley Mid Cap Growth Fund AZL NFJ International Value Fund 0.90% AZL Oppenheimer Discovery Fund 0.85% AZL Pyramis Core Bond Fund 0.50% AZL Russell 1000 Growth Index Fund 0.44% AZL Russell 1000 Value Index Fund 0.44% AZL S&P 500 Index Fund 0.17% AZL Schroder Emerging Markets Equity Fund 1.23% AZL Small Cap Stock Index Fund 0.26% First $10M Next $10M Thereafter AZL Dreyfus Research Growth Fund 1.000% 0.875% 0.750% First $100M Next $150M Next $250M Thereafter AZL Invesco Growth and Income Fund 0.775% 0.750% 0.725% 0.675% AZL MFS Value Fund 0.775% 0.750% 0.725% 0.675% First $100M Next $150M Next $250M Thereafter AZL Morgan Stanley Mid Cap Growth Fund 0.850% 0.800% 0.775% 0.750% Acknowledged: Allianz Variable Insurance Products Trust By:/s/ Michael J. Tanski Name: Michael J. Tanski Title:Vice President, Operations Allianz Investment Management LLC By:/s/ Brian J. Muench Name:Brian J. Muench Title:President
